DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 11/05/2018. 
This action is in response to amendments and/or remarks filed on 04/28/2022. In the current amendments claim 1, 8 and 15 have been amended, claims 4, 11 and 17 have been cancelled. Claims 1-3, 5-10, 12-16 and 18-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 04/28/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.



Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method for implementing intelligent recommendations of convenient event opportunities by a processor, comprising: identifying a group of entities for one or more event opportunities or identifying the one or more event opportunities for the group of entities according to one or more entity selection criteria and one or more event criteria; executing machine learning logic to train, in a first stage, a suggested opportunity model using observed behavior, inclusive of activities of daily living (ADL), of each entity in the group of entities as input 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“suggesting the ranked one or more matching event opportunities to the group of entities, wherein the one or more matching event opportunities each require at least one of the group of entities to perform and complete a plurality of actions in a predefined sequence to participate in a final event, and wherein suggesting the ranked one or more matching event opportunities includes suggesting scheduling arrangements for the at least one of the group of entities to perform the plurality of actions in the predefined sequence based on the level of convenience determined for each of the plurality of actions;”2

Independent claim 8 is directed to a system for implementing intelligent recommendations of convenient event opportunities, comprising: one or more computers with executable instructions that when executed cause the system to: identify a group of entities for one or more event opportunities or identifying the one or more event opportunities for the group of entities according to one or more entity selection criteria and one or more event criteria; execute machine learning logic to train, in a first stage, a suggested opportunity model using observed behavior, inclusive of activities of daily living (ADL), of each entity in the group of entities as input.
None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly: 
“suggest the ranked one or more matching event opportunities to the group of entities, wherein the one or more matching event opportunities each require at least one of the group of entities to perform and complete a plurality of actions in a predefined sequence to participate in a final event, and wherein suggesting the ranked one or more matching event opportunities includes suggesting scheduling arrangements for the at least one of the group of entities to perform the plurality of actions in the predefined sequence based on the level of convenience determined for each of the plurality of actions;”2

Independent claim 15 is directed to a computer program product for implementing intelligent recommendations of convenient event opportunities by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer- readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that identifies a group of entities for one or more event opportunities or identifying the one or more event opportunities for the group of entities according to one or more entity selection criteria and one or more event criteria. 
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly: 
“wherein the one or more matching event opportunities each require at least one of the group of entities to perform and complete a plurality of actions in a predefined sequence to participate in a final event, and wherein suggesting the ranked one or more matching event opportunities includes suggesting scheduling arrangements for the at least one of the group of entities to perform the plurality of actions in the predefined sequence based on the level of convenience determined for each of the plurality of actions;”2

The closest prior art of record are the following:
Raghunathan et al. (US 2014/0108307 A1) teaches method and system for providing personalized and context-aware suggestions to user.  
Kesorn et al. (“Personalized attraction recommendation system for Tourist check-in data”) teaches a tourism RS that is based on its recommendations on data dynamically aggregated and extrapolated from the Facebook check-in data.
Minkov et al. (“Collaborative future event recommendation”) teaches a method for collaborative ranking of future events and topic of unseen item recommendation through a user study of academic (scientific) talk recommendation, where we aim to correctly estimate a ranking function for each user.
Zhang et al. (“Combining Latent Factor Model with Location Feature for Event-based Group recommendation”) teaches a method called pairwise tag enhanced and feature based matrix factorization for group recommendation. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, 8 and 15, which includes the features: 
“suggest the ranked one or more matching event opportunities to the group of entities, wherein the one or more matching event opportunities each require at least one of the group of entities to perform and complete a plurality of actions in a predefined sequence to participate in a final event, and wherein suggesting the ranked one or more matching event opportunities includes suggesting scheduling arrangements for the at least one of the group of entities to perform the plurality of actions in the predefined sequence based on the level of convenience determined for each of the plurality of actions;”2
Dependent claims 2-3 and 5-7 are allowed for dependency of independent claim 1. 
Dependent claims 9-10 and 12-14 are allowed for dependency of independent claim 8. 
Dependent claims 16 and 18-20 are allowed for dependency of independent claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit